DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 6/21/22 have been fully considered and entered. Claims 1, 11 and 45 have been amended. Claims 5, 7-10, 12-16, 20-26, 29, 31-32, 35-39 and 42-44 are canceled. Applicant’s amendments are found sufficient to overcome the anticipation and obviousness type rejections made over the cited prior art of McAvoy .et al., EP 0287286. Specifically, the cited prior art of McAvoy et al., EP 0287286 does not teach the claimed first and second fiber populations having the claimed denier sizes. As such, these rejections are hereby withdrawn. However, upon further consideration the following new ground of rejection is set forth herein below. 
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1, 2, 3, 4, 6, 8, 10,11, 17, 18, 19, 27, 28, 29, 30, 41 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rotter, US 2014/0259960 A1 in view of McAvoy et al., EP 0287286. 

	The published patent applicant issued to Rotter teach a non-woven fibrous article compmrising a plurality of abrasive particles and binder material (abstract). Said non-woven comprises a mixture of fibers of differing deniers (abstract and section 0030). Rotter teach a denier range from 1.5 to about 500 deniers (section 0030). Rotter teach that fibers of the non-woven can be mixed deniers to obtain a desired surface finish (section 0030).  With regard to the claimed staple length, Rotter teach a fiber length ranging from 20-110 mm (section 0030). Such a length would meet the length requirements to be considered “staple” length. Since Rotter teach using fibers of a mixed denier and further discloses deniers that overlap the denier range of the claimed first and second fiber populations, the Examiner is of the position that the disclosure of Rotter renders obvious the claimed fiber population limitations of claims 1 and 45. With regard to the claimed abrasive particles, Rotter teach the claimed silicon carbide (section 0033-0034). 
Rotter does disclose that crimped fibers (section 0025) can be used to form the non-woven fibrous articles, but fails to teach crimped staple fibers or the claimed crimp index. 
	The published EP document issued to McAvoy et al., teach an abrasive article comprising a non-woven fabric/pad, binder and abrasive particles (title, abstract and page 5, 5-20). McAvoy et al., teach using staple length fibers having a denier ranging from 6-400 and a length ranging from 75-100mm (page 4, 5-15 and example 1). Said fibers are crimped and have a crimp index ranging from 35-70 % (page 3, 55). With regard to the claimed first and second irregular surface, the Examiner is of the position that said limitation is met with a non-woven having crimped fibers. With regard to the claimed fiber content, McAvoy et al., teach using from 30-70 wt. % of helically crimped fiber (page 4, 25). McAvoy et al., exemplify that the density and crimp index is different from the first population of fibers (example 1). With regard to the claimed abrasive particulate, McAvoy et al., also teach the claimed silicon carbide (page 5, 20). 
With regard to claim 3, McAvoy et al., does not teach the claimed fiber content, but does disclose that abrasive articles are known to be constructed having fiber a fiber content of less than 30 wt. % (page 4, 30). It would be obvious to a person of ordinary skill in the art to vary the amount of fiber content based on the desired loft and/or wear resistance as described by McAvoy et al. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA)
	With regard to claim 28, the Examiner is of the position that the abrasive article of Rotter and McAvoy et al., can manufactured to have a variety of shapes and sizes. 
	With regard to claim 29, it appears that McAvoy et al., teach dispersing the abrasive particles throughout the non-woven. The Examiner is of the position that based on the desired end use of the abrasive article, a person of ordinary skill in the art would recognize that the abrasive particles can only be applied to one side. For example, if the abrasive article is intended to have one side attached to handle it would be obvious that the only the exposed side of the abrasive article is supplied with the abrasive particles. Such a modification is within the skill of a worker in the art. 
	With regard to 41, the abrasive article is intended to be used to clean, buff, restore and/or condition surfaces. The mechanics of use are considered are obvious. 
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the abrasive article of Rotter with the crimped type fibers of McAvoy et al. Motivation to form the abrasive article of Rotter with the amount of crimped fibers of McAvoy et al., is found in the desire to provide a lofty and wear resistant abrasive article. 



Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789